internal_revenue_service number release date index number --------------------------- ------------------------------------------------ ------------------------------------ - department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-154287-03 date date trust trust x y z a b c d1 d2 d3 ----------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- ------------------------ ----------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- -------------------------- --------------------------- ---------------------------- ------------------------- ---------------------- ----------------------- ----------------------------- ----------------------- -------------------------- ----------------- dear -------------- this letter responds to your letter dated date and subsequent sec_3_5 of trust provides in part that the entire net_income from one of plr-154287-03 correspondence submitted by you on behalf of trust and trust the trusts as the trusts’ authorized representative seeking certain rulings under the internal_revenue_code the information submitted states that x executed trust and y x’s spouse executed trust both trust and trust became irrevocable at the death of their respective grantors and no contributions have been made to the trusts after the deaths of their respective grantors x died on d1 and y died on d2 both of which occurred before date sec_3_5 of trust provides that upon the death of y or at x’s death if y predeceases x the trustee shall divide the principal and accumulated income of the trust fund previously held for the benefit of y or the remaining corpus of the trust as described in sec_3_4 as the case may be into shares equal in value one for each child of x who is then living and one for the child or children then living of any child of x who has predeceased y said shares shall be paid to each of x’s daughters who is then living during her lifetime and upon her death the principal and accumulated income of said trust estate shall be distributed to such of the surviving descendants of said daughters as she shall by the instrument admitted to probate as her last will executed after the execution of trust and specifically referring thereto have appointed to receive same provided however that the aforesaid special_power_of_appointment may also be exercised by creating a_trust of or by appointing to a pre-existing trust all or a portion of the property to which it applies for the use and benefit of any descendants of x’s daughters for a term not to exceed the life of the last to die of x’s descendants who are living at the time trust is executed plus twenty-one years and die intestate or without exercising the power_of_appointment set forth in the preceding paragraph the corpus of the trust therein established for such daughter shall continue during the lives of each child of such deceased daughter and the net_income shall be distributed to each such child of a deceased daughter on the terms and conditions thereinafter set forth in equal shares and at the death of any such child of x’s daughter x’s grandchild the share of the corpus and accumulated income attributable to that grandchild shall be distributed to that grandchild’s descendants in fee on a per stirpes basis provided however that any portion which would be distributed to any such descendants under the age of twenty-one shall continue to be held in trust in accordance with the terms and conditions therein set forth until such descendant reaches that age of twenty-one sec_3_5 of trust provides that should either of x’s daughters survive x sec_3_5 of trust provides that notwithstanding any other provisions of plr-154287-03 trust no trust therein established or established by the exercise of any special_power_of_appointment granted therein shall continue for a period longer than twenty-one years after the death of the last to die of x’s descendants living at the time of the execution of trust if any of the trusts therein established are terminated pursuant to the above provision the corpus and accumulated income shall be distributed in fee to the then income beneficiaries in the same ratio that each of them is receiving a share of the income sec_5 of trust provides that the trustee may upon application received from any one of the income beneficiaries hereunder except y or on the trustee’s own initiative advance to or for the benefit of said beneficiary such portion of the trust estate then held for_the_use_of such beneficiary as may in the sole discretion of the trustee be necessary and proper by reason of some emergency unusual hardship or other unusual circumstances relative to the health maintenance support or education of said beneficiary or the beneficiary’s spouse or children it is not x’s intention that this right to invade principal shall be exercised except in very unusual circumstances or in the case of real emergency and in any event the trustee shall consider a beneficiary’s other sources of income or funds in carrying out the provisions of this section any such advancement from principal shall be charged against the share of the trust corpus held for the benefit of the income_beneficiary for whose benefit the advance was made this section does not apply to y hold the corpus in three equal parts in trust during the lives of y’s three children and shall distribute the net_income from said trust funds to said children in convenient installments but at least annually children of y the corpus of the trust held for his or her benefit shall be distributed to such of the surviving descendants of said child as the child shall by the instrument admitted to probate as that child’s last will executed after the execution of trust and specifically referring thereto have appointed to receive same provided however that the aforesaid special_power_of_appointment may also be exercised by creating a_trust of or by appointing to a pre-existing trust all or a portion of the property to which it applies for the use and benefit of any descendants of y’s children who are living at the time of the execution of trust for a term not to exceed said descendants’ respective lives plus twenty-one years section dollar_figure of trust provides that should any of y’s children die intestate or without exercising the power_of_appointment set forth in the preceding paragraph the corpus of the trust therein established for such child shall continue during the lives of each child of such deceased child and the net_income shall be distributed to each such child of a deceased child on the terms and conditions thereinafter set forth in equal shares and at the death of any such child of y’s children y’s grandchild the share of sec_2 of trust provides that upon y’s death the trustee shall continue to sec_2 of trust provides in part that upon the death of each of the sec_4 of trust provides that the trustee may at any time in its sole section dollar_figure of trust provides that notwithstanding any other provisions of plr-154287-03 the corpus attributable to that grandchild shall be distributed to that grandchild’s descendants in fee on a per stirpes basis provided however that any portion which would otherwise be distributed to any such descendants under the age of twenty-one shall continue to be held in trust in accordance with the terms and conditions therein set forth until such descendant reaches the age of twenty-one trust no trust therein established shall continue for a period longer than twenty-one years after the death of the last to die of y’s children and grandchildren living at the time of the execution of trust if any of the trusts therein established are terminated pursuant to the above provision the corpus and accumulated income shall be distributed in fee to the then income beneficiaries in the same ratio that each of them is receiving a share of the income discretion advance to any income_beneficiary of a_trust therein established from the principal of said beneficiary’s portion an amount not exceeding ten per cent of the principal thereof in any one year determined as of the first business_day of the year to be expended for educational_purposes including summer camp and travel of an education nature or for unusually prolonged or expensive medical or dental treatment provided however that the trustee shall give careful consideration to a beneficiary’s source_of_income other than said trust estate before any such advancement from principal is made and in the event an advancement is made in determining the amount thereof date of her death d3 z died without exercising the powers of appointment in sec_3_5 of trust and sec_2 of trust z has three living children a b and c divide trust into three separate trusts one for each child of z and to divide trust into three separate trusts one for each child of z under the proposed division the dispositive terms of each of the divided trusts would be identical to the dispositive terms of the original trusts except that the discretionary distributions of principal of each divided trust would be limited to the child of z for whom the divided trust was set_aside as well as such child’s descendants each asset of trust would be divided into three equal parts and then allocated equally among the three separate trusts each asset of trust would be divided into three equal parts and then allocated equally among the three separate trusts ruling sec_1 and generation-skipping_transfer the term generation-skipping_transfer is defined in sec_2611 as a taxable_distribution a taxable_termination or a direct_skip the trustee of the trusts believes it is in the best interests of the beneficiaries to z the daughter of x and y was the sole income_beneficiary of the trusts at the sec_2601 of the internal_revenue_code imposes a tax on every under a of the tax_reform_act_of_1986 the act and section sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides rules for determining when a modification plr-154287-03 a of the generation-skipping_transfer gst tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status instrument of an exempt trust will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of a_trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter children each asset of trust would be divided into three equal parts and then allocated equally among the three separate trusts the proposed division of trust will result in three trusts one for each of z’s children each asset of trust would be divided into three equal parts and then allocated equally among the three separate trusts because the terms of the divided trusts will be the same as the terms of the original trust the proposed division of the original trust does not shift a beneficial_interest to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in sec_26_2601-1 example illustrates a situation where a_trust that the proposed division of trust will result in three trusts one for each of z’s section b of the act provides that sec_643 shall apply to taxable years plr-154287-03 addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust based on the facts submitted and representations made we conclude that the proposed division of trust into the three divided trusts will not cause trust to lose its gst tax exempt status as a grandfathered trust and will not cause the divided trusts to be subject_to the gst tax and will not cause any distribution from or termination of any interests in trust or any of the divided trusts to be subject_to the gst tax additionally we conclude that the proposed division of trust into the three divided trusts will not cause trust to lose its gst tax exempt status as a grandfathered trust and will not cause the divided trusts to be subject_to the gst tax and will not cause any distribution from or termination of any interests in trust or any of the divided trusts to be subject_to the gst tax ruling sec_3 and sec_643 provides that for purposes of subchapter_j of chapter of subtitle a under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 beginning after date except that in the case of a_trust which was irrevocable on date it shall apply only to that portion of the trust which is attributable to contributions to corpus after date long as the three trusts created by the division of trust and the three trusts created by the division of trust are each separately managed and administered they will be treated as separate trusts for federal_income_tax purposes ruling sec_5 and in property computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as sec_61 provides that gross_income includes gains derived from dealings sec_1_662_a_-2 of the income_tax regulations provides that gain_or_loss is based solely on the facts and representations submitted we conclude that as sec_661 provides that in any taxable_year a deduction is allowed in sec_1_1001-1 provides as a general_rule that except as otherwise sec_1001 provides that the gain from the sale_or_other_disposition of sec_662 provides that there shall be included in the gross_income of a plr-154287-03 defined under sec_643 and the applicable regulations if income is required to be distributed currently beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided the entire amount of the gain_or_loss on the sale_or_exchange of property is recognized provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in either kind or in extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests in order to extinguish their survivorship interests properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id at based on the information submitted the representations made in the ruling_request and provided that the court renders judgment permitting the division we conclude that the division of trust and trust into six separate trusts is not a distribution under sec_661 or sec_1_661_a_-2 further we conclude that the proposed division of trust and trust on a pro-rata basis into six separate trusts will not cause the interests of the trust beneficiaries to differ materially the trust beneficiaries will hold essentially the same interests before and after the pro-rata division accordingly the proposed division of the trust and trust assets among the six new trusts will not an exchange of property results in the realization of gain under sec_1001 if the revrul_56_437 1956_2_cb_507 holds that a partition of jointly owned sec_1_1015-2 provides that in the case of property acquired after plr-154287-03 cause the trusts the new trusts or the beneficiaries to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 sec_662 and sec_1001 rulings and sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person because sec_1001 does not apply to the division of the trust and trust assets under sec_1015 the tax basis of the assets of the six separate trusts received from trust and trust will be the same as the tax basis of trust and trust in such assets accordingly under sec_1223 the holding_period of the six separate trusts in each asset received from trust and trust will include the holding_period of trust and trust in such asset rulings and value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone sec_1223 provides that in determining the period for which a taxpayer has sec_2036 provides that the value of the gross_estate shall include the based solely on the facts and representations submitted we conclude that sec_2037 provides that the value of the gross_estate shall include the plr-154287-03 or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend revoke or terminate or where the decedent relinquished any such power during the year period ending on the date of the decedent's death in order for to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the proposed division of trust and the proposed division of trust do not constitute transfers within the meaning of the beneficiaries of the divided trusts will have the same interest after the division that they had as beneficiaries under the original trusts we therefore conclude that the proposed division of trust into the three divided trusts and the proposed pro_rata division of the assets of trust among the divided trusts will not cause any portion of the assets of trust or any of the divided trusts to be includible in the gross_estate of any beneficiary of trust or any of the divided trusts additionally we conclude that the proposed division of trust into the three divided trusts and the proposed pro_rata division of the assets of trust among the divided trusts will not cause any portion of the assets of trust or any of the divided trusts to be includible in the gross_estate of any beneficiary of trust or any of the divided trusts ruling sec_11 and by gift during the calendar_year by any individual resident or nonresident the transfer is in trust or otherwise whether the gift is direct or indirect and whether the sec_2501 imposes a tax for each calendar_year on the transfer of property sec_2511 provides that the tax imposed by sec_2501 applies whether sec_2512 provides that where property is transferred for less than sec_2512 provides that if the gift is made in property the value thereof at plr-154287-03 property is real or personal tangible or intangible the date of the gift is considered the amount_of_the_gift adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year after the division that they had as beneficiaries under the original trusts because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the division accordingly we conclude that neither the proposed division of trust into the three divided trusts nor the proposed pro_rata allocation of each existing asset of trust among the divided trusts will constitute a transfer by any beneficiary that will be subject_to the gift_tax under sec_2501 additionally we conclude that neither the proposed division of trust into the three divided trusts nor the proposed pro_rata allocation of each existing asset of trust among the divided trusts will constitute a transfer by any beneficiary that will be subject_to the gift_tax under sec_2501 in this case the beneficiaries of the divided trusts will have the same interest except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the trustee of the trusts sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
